unifuen tse gist uditsdollar_figure -gl department of the treasury internal_revenue_service washington d c tax exempt and coven jun set ep t legend company a plan x dear this letter is in response to a request for a ruling letter submitted on your behalf by your authorized representatives on date as supplemented by correspondence dated date date date and date concerning the prepayment of an your authorized exempt loan upon termination of an employee_stock_ownership_plan esop representatives have submitted the following facts and representations in support of this request company a a c_corporation established plan x a portion of which is a leveraged_esop effective date for the benefit of its employees the esop portion of plan x consists of the company stock accounts as defined in section dollar_figure of plan x which is described below of participants and the plan x suspense_account which holds unallocated company a stock plan x is intended to be qualified under sec_401 of the internal_revenue_code code and to meet the requirements of sec_4975 of the code deferred arrangement as described in code sec_401 plan x provides that directed investments may be offered to participants but this offer has not been made there are no code sec_401 safe_harbor provisions in plan x no qualified nonelective contributions within the meaning of code sec_401 or qualified matching_contributions have ever been made to plan x plan x provides that only matching_contributions and discretionary contributions can be invested in company a stock no assets attributable to participants’ pre-tax contributions have ever been invested in company a stock plan x contains a cash or page using the proceeds of a loan intended to be an exempt shares of company a common_stock for approximately dollar_figure all of the shares purchased with the proceeds of the loan have in plan x purchased using the proceeds of a loan intended to be an exempt loan as described in code sec_4975 loan been allocated to participants’ accounts in plan x purchased company a common_stock for dollar_figure loan as described in code sec_4975 loan the pledge of a continuing security_interest in the company a shares that were purchased by plan x with the proceeds of the loan these shares were all placed in the plan x suspense_account as of date the plan x suspense_account and the accounts of plan x participants that plan x would continue beyond the repayment of the loan and the allocation to participants’ accounts of all of the company a shares held in the plan x suspense_account company a has made substantial and recurring contributions to plan x resulting in significant payment of the loan shares of company a common_stock were held in shares of company a common_stock were held in at the time of the loan company a contemplated the loan was secured_by shares of sec_1 of plan x provides that aggregate account means with respect to any participant the value of all accounts maintained on behalf of a participant whether attributable to employer or employee contributions the term account may refer to any or all of the following accounts company stock account other investments account participant’s account participant’s elective_deferral contribution account and participant’s rollover account section dollar_figure further states that a separate_accounting shall be maintained section dollar_figure of plan x states that company stock account means the account of a participant which is credited with the shares of company a purchased and paid for by the trust fund or contributed to the trust fund pursuant to sec_4 c as adjusted for distributions earnings losses_and_expenses attributable thereto to the extent held in the form of company a stock your authorized representative has represented that company a stock which has been released from the plan x suspense_account is held only in the company stock account section dollar_figure of plan x states that other investments account means the account of a participant which is credited with his share of the net gain_or_loss of plan x and employer contributions in other than company a stock and which is debited with payments made to pay for company a stock with respect to that portion of the other investments account attributable to elective_deferral contributions matching_contributions and discretionary contributions section dollar_figure also states that elective_deferral contributions shall not be used to pay for company a stock section dollar_figure of plan x states that participant’s account means the account established and maintained by the administrator for plan x for each participant with respect to his total interest in plan x resulting from company a’s matching_contributions and company a’s discretionary contributions section dollar_figure further states that a separate_accounting shall be maintained with respect to that portion of the participant’s account attributable to company a discretionary contributions made pursuant to plan x sec_4 a and company a matching_contributions made pursuant to sec_4 b page section dollar_figure of plan x provides that participant’s elective_deferral contribution account means the account established and maintained by the plan x administrator for each participant with respect to his total interest in plan x resulting from the participant’s elective_deferral contributions section dollar_figure further provides that a separate_accounting shall be maintained with respect to that portion of the participant’s elective_deferral contribution account attributable to elective_deferral contributions pursuant to sec_4 and any employer qualified non-elective contributions pursuant to sec_4 d your authorized representative has represented that payments on the loan are made with cash debited from that part of the participant’s other investments account which is for company a matching_contributions the stock which is then released from the plan x suspense_account is allocated to the participant’s company stock account nearly percent of the plan x participants are employed by one division in company a this division has faced and will continue to face significant challenges to its business from a large national competitor between and company a closed of its stores in this division and reduced employees in this division from approximately big_number to approximately as a result the number of plan x participants has been steadily decreasing over the last years company a anticipates that continued competition from its competitor will force it to close more stores in this division with a large reduction in the division’s employees as a result of these substantial business challenges company a proposes to terminate plan x in for financial and business reasons upon the termination of plan x company a will redeem the number of company a shares held in the plan x suspense_account that are equal in value as determined by plan x’s independent_appraiser on the date of such redemption to the then outstanding balance of the loan the trustees of plan x will simultaneously use the redemption proceeds to repay the then outstanding balance of the loan the remaining balance in plan x’s suspense_account which is estimated to be approximately big_number shares based upon plan x’s date appraisal report will then be allocated to company stock accounts of plan x participants on the basis of their account balances as of plan x’s termination_date your authorized representative has represented that this proposed surplus allocation passes the general test for nondiscrimination under sec_401 of the code when tested as employer contributions after receipt of a favorable determination_letter from the service on the termination of plan x the balances credited to participants’ company stock accounts in plan x will be distributed to them company a proposes to establish a new profit-sharing_plan intended to be qualified under code sec_401 which will include a cash_or_deferred_arrangement as described in sec_401 the k profit sharing plan’ all plan x participants will be eligible to participate in the k profit sharing plan on its effective date elective_deferrals and matching_contributions contained in the other investment account described in plan x sec_1 in the participant’s account described in plan x sec_1 and in the participant’s elective_deferral contribution account described in plan x section dollar_figure will be transferred from plan x to the k profit sharing plan in addition discretionary employer contributions contained in the participant’s account described in plan x section dollar_figure will be transferred from plan x to the k profit page sharing plan as will be the participant’s rollover account referenced in plan x sec_1 your authorized representative has represented that all transfers will be in compliance with code sec_414 your authorized representative has requested rulings to the effect of the following on your behalf the use of the proceeds from the proposed redemption by company a of company a stock equal in value to the then outstanding balance of the loan from the plan x suspense_account immediately followed by plan x’s full payment of the loan balance with redemption proceeds will not violate the exempt loan requirements under code sec_4975 or sec_54_4975-7 of the regulations and therefore will not constitute a prohibited_transaction under code sec_4975 the allocation to plan x participants’ company stock accounts of surplus shares of company a common_stock remaining in the plan x suspense_account following the repayment of the loan may be treated as earnings and not as annual_additions for purposes of code sec_415 sec_1_401_k_-1 of the regulations will not be violated when plan x participants immediately participate in the k profit sharing plan nor will it be violated by the transfer of the elective_deferrals and matching_contributions contained in plan x participants’ accounts as described above the distribution to plan x participants of their company stock accounts in plan x does not violate sec_1_401_k_-1 of the regulations with respect to your first requested ruling an esop is designed to invest primarily in employer_securities an esop must be part of a stock_bonus_plan qualified under sec_401 of the code or a stock_bonus_plan in a money purchase plan qualified under sec_401 a leveraged_esop borrows funds which it uses to purchase employer_securities usually from the employer the esop_loan or loans are generally from the employer or guaranteed by the employer the acquired employer_securities are held in a suspense_account pending allocation to the accounts of plan participants in accordance with the rules of sec_54_4975-11 of the excise_tax regulations regulations an esop generally uses employer contributions to the plan and cash dividends on employer stock held by the plan to repay the exempt loan under sec_4975 of the code an esop_loan generally is exempt from the prohibitions provided in sec_4975 and the excise_taxes imposed by sec_4975 and b only if the loan is primarily for the benefit of the participants and beneficiaries of the plan primary benefit requirement the surrounding facts and circumstances will be considered in determining whether an esop_loan satisfies the primary benefit requirement among the relevant facts and circumstances are whether the transaction promotes employee ownership of the employer stock whether contributions to the esop are recurring and substantial and the extent to which the method of sec_54_4975-7 of the regulations provides that all of page repayment of the loan benefits the employees all aspects of the loan transaction including the method of repayment will be scrutinized to determine whether the primary benefit requirement is satisfied sec_54_4975-7 of the regulations indicates that the employer has the primary responsibility for the repayment of an exempt loan through contributions to the plan sec_54_4975-7 - provides for the repayment of an exempt loan in the event of default however the exemption provided by sec_4975 of the code and described in the associated regulations will not fail to be met merely because the trustee sells the unallocated suspense_account shares and uses the proceeds to repay the exempt loan if the transaction satisfies the primary benefit requirement based on all the surrounding facts and circumstances sec_54_4975-7 of the regulations also provides that the only assets of an esop that may be given as collateral on an exempt loan are qualifying employer_securities of two classes those acquired with the proceeds of the loan and those that were used as collateral on a prior exempt loan repaid with the proceeds of the current exempt loan no person entitled to payment under the exempt loan shall have any right to assets of the esop other than i collateral given for the loan ii contributions other than contributions of employer_securities that are made under an esop to meet its obligations under the loan and iii earnings attributable to such collateral and the investment of such contributions at the time plan x was established sec_54_4975-7 of the regulations does not establish a per se prohibition against exempt loan prepayment by an esop however as noted above if an esop contemplates prepaying an exempt loan the funds used to prepay the loan must be limited as described in this regulation in this case company a has made consistent and substantial contributions to plan x for repayment of the loan more than one-half the shares purchased with the proceeds of the loan have been allocated to participants’ accounts and at the time the loan occurred company a intended that plan x would continue until the loan was repaid and all shares of common_stock held in the suspense_account were allocated to participants however company a decided to terminate plan x for financial and business reasons business competition has caused company a to substantially reduce the number of its employees and close many of its stores company a anticipates further reductions and closings upon the termination of plan x company a will redeem the number of company a shares held in the plan x suspense_account that are equal in value as determined by plan x’s independent_appraiser on the date of such redemption to the then outstanding balance of the loan the trustees of plan x will simultaneously use the redemption proceeds to repay the then outstanding balance of the loan accordingly with respect to your first requested ruling we conclude that the use of the proceeds from the proposed redemption by company a of company a stock equal in value to the then outstanding balance of the loan from the plan x suspense_account immediately followed by plan x’s full payment of the loan balance with redemption proceeds will not violate the exempt loan requirements under code sec_4975 or sec_54_4975-7 of the regulations and therefore will not constitute a prohibited_transaction under code sec_4975 page with respect to your second requested ruling sec_415 of the code provides that contributions and other additions under a defined_contribution_plan including an esop with respect to a participant for any taxable_year may not exceed the limits of subsection c sec_415 of the code states that contributions and other additions with respect to a participant exceed the limitation of this subsection if when expressed as an annual_addition to the participant’s account such annual_addition is greater than the lesser_of dollar_figure or of the participant’s_compensation sec_415 generally defines annual_addition as the sum for any year of employer contributions the employee contributions and forfeitures sec_1 g of the income_tax regulations regulations sets forth special rules for esops sec_1 g provides in part that for purposes of applying the limitations of sec_415 of the code and sec_1 g of the regulations to an esop to which an exempt loan has been made the amount of employer contributions which is considered an annual_addition for the limitation_year is calculated with respect to employer contributions of both principal and interest used to repay the exempt loan for that limitation_year sec_1 b i of the regulations provides in part that the commissioner may in appropriate cases considering all of the facts and circumstances treat transactions between the plan and the employer as giving rise to annual_additions in the present case the shares remaining in plan x’s suspense_account following the prepayment of the loan remain there because it was not necessary to redeem them to prepay the loan thus they reflect the extent of the appreciation in the value of the shares held in the suspense_account and are in effect earnings and are properly treated as such as part of the termination of plan x since the shares remaining in plan x’s suspense_account are treated as earnings they do not constitute annual_additions under sec_1 b i of the regulations upon their allocation to participants’ accounts in this situation accordingly we conclude with respect to your second requested ruling that the allocation to plan x participants’ company stock accounts of surplus shares of company a common_stock remaining in the plan x suspense_account following the repayment of the loan may be treated as earnings and not as annual_additions for purposes of code sec_415 with respect to your third and fourth requested rulings code sec_401 provides that profit- sharing and certain other types of plans will not violate sec_401 merely because they include a qualified_cash_or_deferred_arrangement as defined in sec_401 code sec_401 provides in pertinent part that amounts held by the trust which are attributable to employer contributions made pursuant to the employee’s election may not be distributable to participants or other beneficiaries earlier than an event described in paragraph or other stated events page code sec_401 states in pertinent part that an event described in this subparagraph is the termination of the plan without establishment or maintenance of another defined_contribution_plan sec_1_401_k_-1 of the regulations provides that a cash_or_deferred_arrangement satisfies this paragraph d only if amounts attributable to elective contributions may not be distributed before certain events and any distributions so permitted also satisfy the requirements of paragraphs d through of this section to the extent applicable sec_1 k - d iii provides that one of such events is for years beginning after date the termination of the plan sec_1_401_k_-1 of the regulations states in pertinent part that a distribution may not be made under sec_1_401_k_-1 if the employer establishes or maintains a successor plan it generally provides that a successor plan is any other defined_contribution_plan maintained by the same employer with respect to your third requested ruling amounts attributable to elective contributions are not being distributed to plan x participants such amounts are being transferred to the k profit sharing plan accordingly we conclude that sec_1_401_k_-1 of the regulations will not be violated when plan x participants immediately participate in the k profit sharing plan nor will it be violated by the transfer of the elective_deferrals and matching_contributions contained in plan x participants’ accounts as described above this ruling letter is also based on the assumptions that the cash or deferred with respect to your fourth requested ruling company stock accounts in plan x do not contain amounts attributable to elective contributions accordingly we conclude that the distribution to plan x participants of their company stock accounts in plan x does not violate sec_1_401_k_-1 of the regulations this ruling letter is based on the assumption that plan x is qualified under code sec_401 a at all times relevant to the transaction described herein and that it is an esop as described in sec_4975 arrangement contained in plan x is a cash_or_deferred_arrangement as described in sec_401 of the code and that no sec_404 deduction will be taken with regard to this transaction we note that the department of labor has jurisdiction with respect to the provisions of part of title i of the employee_retirement_income_security_act_of_1974 erisa including the requirement in sec_404 and sec_404 of erisa that fiduciaries discharge their duties for the exclusive purpose of providing benefits to participants and their beneficiaries and in a prudent manner therefore we express no opinion as to whether the subject transactions are consistent with such provisions this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent page 20ud500381 a copy of this ruling letter has been sent to each of your authorized representatives in accordance with a power_of_attorney on file with this office if you have any questions please contact please refer to se t ep ra t3 sincerely yours frauyv berw frances v sloan manager employee_plans technical group enclosures notice deleted copy of ruling letter cc
